Citation Nr: 0005596	
Decision Date: 03/01/00    Archive Date: 03/14/00

DOCKET NO.  98-09 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for schizophrenia with a 
depressive component.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from October 1966 to 
August 1968.

The case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

Service connection for a nervous disorder was denied by 
rating action of March 1981, on the basis that no acquired 
psychiatric disorder was shown.  The appellant applied to 
reopen the claim, and submitted evidence of a psychosis.  The 
RO apparently reopened the claim and rendered de novo 
consideration.  The Board agrees and will decide the claim on 
a similar basis.


FINDINGS OF FACT

1. The RO has obtained all available and pertinent evidence 
necessary to decide this appeal.

2. Service medical records, including the appellant's 
separation physical examination of August 1968, indicate a 
diagnosis of paranoid personality disorder, but no 
complaints, findings or diagnoses of schizophrenia with a 
depressive component.  Compensation is not payable for 
personality disorders.

3. The evidence of record reflects an initial diagnosis of 
schizophrenia with a depressive component in 1996, almost 
thirty years after service.

4. The appellant has presented no competent medical evidence 
showing the presence of schizophrenia with a depressive 
component (1) during his period of active military 
service; (2) within one year after service or showing (3) 
a nexus between diagnosis of this condition provided in 
the post service period and any incident or event of his 
military service.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
schizophrenia with a depressive component is not well 
grounded and there is no further statutory duty to assist the 
appellant in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  See Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Establishing service connection requires (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the asserted in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) (expressly adopting definition of 
well-grounded claim set forth in Caluza), cert. denied sub 
nom.  Epps v. West, 118 S. Ct. 2348 (1998).

The third Caluza element can be satisfied by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Also, in the case of a disease 
only, service connection may be established by (1) evidence 
of the existence of a chronic disease in service or of a 
disease, eligible for presumptive service connection pursuant 
to statute or regulation, during the applicable presumption 
period and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Indeed, subsequent manifestations of the same 
chronic disease shown in service, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (1999).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime after December 31, 
1946, and a psychosis - such as the one claimed by the 
appellant - became manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of the disease during the 
period of service.  38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  The presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113 
(West 1991); 38 C.F.R. § 3.307(d) (1999).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service; the presumptive periods are not intended 
to limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (1999).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (1999).

The evidence submitted in support of a claim must be accepted 
as true for the purposes of determining whether the claim is 
well grounded except when the evidentiary assertion is 
"inherently incredible" or when the fact asserted is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet. App. 19, 21 (1993).

As stated above, the record reflects that the appellant 
served on active duty from October 1966 to August 1968.  He 
claims that he suffers from schizoaffective disorder with a 
depressive component that was incurred while in service.  
Service medical records reveal that in October 1967 the 
appellant was hospitalized for two weeks in the Psychiatric 
Service at Homestead Air Force; at that time, he received a 
psychiatric diagnosis of paranoid personality.  Recorded 
history was of prior treatment for nervousness and thoughts 
of suicide.  At that time, reportedly, a diagnosis was made 
of schizoid character disorder with depressive symptoms.  On 
his discharge examination, this paranoid personality disorder 
was noted by the appellant's examiner.

The appellant has stated that he did not receive any medical 
treatment for this disorder from 1968 to 1996 because he was 
"in denial" of his condition.  Indeed, evidence of record 
does not reflect any treatment during this period.  In 1996, 
the appellant began to seek treatment at the Miami VAMC, 
where he was diagnosed with schizophrenia, chronic paranoid 
type, with depressive features.  However, none of this 
medical evidence of record connects or attributes this 
disorder with his period of active military service.  
Moreover, nowhere in the record is the appellant's disability 
characterized as "paranoid personality disorder" as was 
noted on his separation examination.  As noted, personality 
disorders are not subject to service connection under 
applicable law.  38 C.F.R. § 3.303(c).

Thus, although the appellant has produced medical evidence of 
a current schizophrenic disorder with a depressive component, 
the Board nonetheless concludes that the appellant has not 
submitted evidence sufficient to render his claim of service 
connection for the condition well grounded.  Caluza, 7 Vet. 
App. at 498.  The appellant has failed to provide competent 
medical evidence which provides a nexus, as reflected by 
medical diagnosis or opinion, between the appellant's 
schizophrenia with a depressive component, diagnosed in 1996, 
and his military service.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996) (with respect to medical nexus for well 
groundedness, the claimant must supply objective medical 
evidence to support claim).

Indeed, where, as here, the issue turns on whether 
symptomatology is shown in the years after service or where 
the evidence reflects chronic manifestations of a qualifying 
disease in the presumptive period, e.g., schizophrenia, the 
Board requires objective corroboration of the appellant's 
contentions.  In this case, as detailed above, the appellant 
has not been able to produce medical evidence showing 
treatment for his condition until almost thirty years after 
service.  Thus, there is no objective competent evidence of 
continuity of symptomatology shown in the years after service 
and, concomitantly, no evidence of a psychotic disease shown 
within the one-year presumptive period after service.

The Board has considered the appellant's contentions on 
appeal; however, this evidence alone cannot meet the burden 
imposed by 38 U.S.C.A. § 5107(a) with respect to the 
existence of a disability and a relationship between that 
disability and his service.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The appellant's lay assertions will 
not support a finding on medical questions requiring special 
expertise or knowledge, such as diagnosis or causation of a 
disease.  Id. at 494-95.  Moreover, it is not shown that the 
appellant is competent himself based on medical training and 
professional status to render a medical diagnosis or opinion.  
On the basis of the above findings, the Board can identify no 
basis in the record that would make the appellant's claim of 
service connection plausible or possible.  38 U.S.C.A. 
§ 5107(a); see also Grottveit, 5 Vet. App. at 92; Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

Where the veteran has not met the burden of submitting a well 
grounded claim, the VA has no further duty to assist him in 
developing facts pertinent to the claim, including no duty to 
obtain a medical examination or opinion.  38 U.S.C.A. 
§ 5107(a); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) 
(where the claim was not well grounded, VA was under no duty 
to provide the veteran with an examination).

VA is obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the kind of evidence needed to well ground a 
claim for service connection.  Robinette, 8 Vet. App. 69 
(1995).  He has been so informed by the documents sent from 
the RO.  Moreover, there is nothing in the record which 
suggests the existence of any additional evidence that might 
render plausible this claim that is not currently well 
grounded on the basis of a medical nexus.


ORDER

As the appellant has failed to submit a well grounded claim, 
entitlement to service connection for schizophrenia with a 
depressive component, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

